An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA13-930
                       NORTH CAROLINA COURT OF APPEALS

                             Filed: 18 February 2014


IN THE MATTER OF:

C.E.C. and C.E.C.                             Mecklenburg County
                                              Nos. 11 JT 570,571




      Appeal by      respondent from order          entered 16 May 2013           by

Judge Donald R. Cureton in Mecklenburg County District Court.

Heard in the Court of Appeals 27 January 2014.


      Senior Associate Attorney Twyla Hollingsworth-Richardson
      for Mecklenburg County Department of Social Services,
      Division of Youth and Family Services, petitioner-appellee.

      Poyner Spruill LLP, by Caroline P. Mackie and Carrie V.
      McMillan for guardian ad litem.

      Levine & Stewart, by           James    E.   Tanner,     III   for   mother,
      respondent-appellant.


      HUNTER, Robert C., Judge.


      Respondent     mother     appeals    from    the   trial    court’s     order

terminating her parental rights to C.E.C. (“Carl”) and C.E.C.
                                      -2-
(“Celia”).1     For the reasons discussed herein, we affirm the

trial court’s order.

                                   Background

     The     Mecklenburg    County      Department     of     Social    Services,

Division   of   Youth    and   Family    Services      (“YFS”)    first    became

involved with this family in January 2009 after receiving a

referral alleging that respondent and Carl tested positive for

marijuana at Carl’s birth.            At that time, services were not

recommended and YFS closed the matter in February 2009.

     Celia was born in September 2010.                In November 2010, YFS

received   another      referral    alleging    that    respondent       and    the

children’s father were involved in a domestic violence incident

in the children’s presence.          During its investigation, YFS noted

additional    concerns,    including      parenting     and    substance       abuse

issues as to respondent, and unstable housing, substance abuse,

and possible mental health issues as to the father.                    In January

2011, the case was transferred to Family Intervention services

in order to address these concerns.

     On or about 7 March 2011, respondent entered into a case

plan wherein she agreed to address issues regarding domestic

violence, substance abuse, housing, employment, and to follow

1
  Pseudonyms are used for ease of reading and to protect the
privacy of the juveniles.
                                           -3-
the recommendations of her mental health provider.                          Between 30

March 2011 and 6 June 2011, respondent made efforts to meet with

her   therapist       and    to     address      her   issues.         In    May     2011,

respondent      completed      a    substance      abuse      assessment      with    the

McLeod Center and tested positive for marijuana.                            The McLeod

Center     recommended         intensive          outpatient         substance       abuse

treatment,      but     respondent         failed       to       comply     with     this

recommendation.         On     or    about    6    June      2011,    respondent      was

arrested for failing to appear in court for an assault charge.

Respondent placed the children with her cousin, T.W., and the

children      have   remained       with   T.W.     since     respondent’s         arrest.

Respondent was in jail until 12 June 2011.                         After her release

from jail, respondent began counseling, but failed to engage in

any of the other recommended services.

         On    13    October       2011,   YFS     filed     a    juvenile     petition

alleging the children were neglected and dependent.                              On that

same date, YFS obtained nonsecure custody of the children.                             The

children remained in their placement with T.W.

      On 8 December 2011, the trial court conducted adjudicatory

and dispositional hearings in this matter.                        The children were

adjudicated neglected and dependent.                   As part of her case plan,

respondent was ordered to have a Families in Recovery to Stay
                                        -4-
Together   (“F.I.R.S.T.”)       assessment;     be     assessed    for   domestic

violence and follow any recommendations; have a substance abuse

assessment      and    follow     any    recommendations;         establish   and

maintain   stable      housing;    establish     and    maintain     employment;

participate in parenting classes; visit with the children; and

maintain contact with YFS.

    The trial court held review hearings on 31 January 2012, 12

April 2012, and 12 July 2012.            Respondent had not made progress

on her case plan, and at the 12 July review hearing, the trial

court ceased reunification efforts.

    The trial court held a permanency planning hearing on 31

August 2012, and the trial court ordered YFS to file a petition

to terminate parental rights.            On 26 October 2012, YFS filed a

petition to terminate respondent’s parental rights.                  The hearing

was held on 18 April 2013, after which the trial court found

grounds existed to terminate respondent’s parental rights.                    The

trial   court   also    determined      that   termination   of     respondent’s

parental rights was in the best interests of the children and

entered an order terminating her parental rights.                     Respondent

appeals.

                                   Discussion
                                -5-
    Respondent’s sole argument is that the trial court abused

its discretion in terminating her parental rights.         Respondent

contends the trial court’s decision to terminate her parental

rights was not a reasoned decision because she will continue to

have contact with the children due to her familial relationship

with T.W.

            After an adjudication that one or more
            grounds for terminating a parent’s rights
            exist, the court shall determine whether
            terminating the parent's rights is in the
            juvenile’s best interest. The court may
            consider any evidence, including hearsay
            evidence as defined in G.S. 8C-1, Rule 801,
            that the court finds to be relevant,
            reliable, and necessary to determine the
            best interests of the juvenile. In each
            case, the court shall consider the following
            criteria and make written findings regarding
            the following that are relevant:

                (1)   The age of the juvenile.

                (2) The likelihood of adoption of the
                juvenile.

                (3) Whether     the    termination     of
                parental   rights   will  aid   in    the
                accomplishment of the permanent      plan
                for the juvenile.

                (4) The bond between the juvenile and
                the parent.

                (5) The quality of the relationship
                between the juvenile and the proposed
                adoptive parent, guardian, custodian,
                or other permanent placement.
                                           -6-
                   (6)       Any relevant consideration.

N.C.   Gen.    Stat.     §    7B-1110(a)    (2013).     “We   review   the   trial

court’s   decision       to     terminate    parental   rights   for   abuse   of

discretion.”      In re Anderson, 151 N.C. App. 94, 98, 564 S.E.2d

599, 602 (2002).             “A trial court may be reversed for abuse of

discretion only upon a showing that its actions are ‘manifestly

unsupported by reason.’”           Davis v. Davis, 360 N.C. 518, 523, 631

S.E.2d 114, 118 (2006) (quoting Clark v. Clark, 301 N.C. 123,

129, 271 S.E.2d 58, 63 (1980)).

       In this case, the trial court made the following finding

with regard to disposition:

              18. That the juveniles are in the same
              placement,   bonded    with   their   relative
              placement provider, [T.W.], and they are
              thriving.    The    relative    provider   has
              consistently met the needs of the juveniles
              and is supportive. The juveniles are 4 and 2
              years old. They have been in the custody
              since   October  2011.    Prior   to  entering
              custody they had been with [T.W.] and they
              continue to remain in her care. [T.W.] has
              provided appropriately for the care of the
              juveniles     ensuring      their     medical,
              therapeutic and social needs are met. The
              juveniles are enrolled in Thompson Child and
              Development Center. [Celia] is functioning
              and progressing for a child of her age. Her
              medical and dental needs continue to be met
              by [T.W.]. [Carl’s] medical and dental needs
              also continue to be met by [T.W.]. However,
              he has sensory issues that require him to
              wear a special vest. Also, [Carl] has speech
              issues and other issues that cause him to
                               -7-
          participate in a special inclusion program
          at the Thompson Center. His needs are
          significant enough where he has been given
          the option to continue to receive services
          at Thompson’s until he is in the 5th grade.
          Thompson costs about $1,500 monthly for both
          juveniles. It is in [Carl’s] best interest
          to remain at this facility but there are
          concerns regarding [T.W.’s] ability to pay
          for    this   facility    without    continued
          assistance from DSS. There is no information
          regarding the income of her live-in partner
          and the other 2 adult children in her home
          and their ability to assist. [T.W.] and her
          family have provided a loving, safe and
          secure environment. The juveniles’ basic
          needs have been met. The permanent plan for
          the juveniles since July 2012 has been
          adoption. In order to further that plan,
          termination of parental rights is required
          since the mother has not relinquished and
          opposes her rights being terminated. [T.W.]
          is willing to adopt but there are concerns
          regarding her ability to pay for [Carl’s]
          stay at Thompson Center. DSS is working with
          her to explore options that will assist her
          in being able to have [Carl] remain at
          Thompson. With terminating the mother’s
          rights, it is not foreseeable that it will
          cut her out of the juveniles’ life. [T.W.]
          is a relative; she has allowed the mother to
          visit the juvenile[s] in her home during the
          week and on weekends. [T.W.] has not shown
          any indication that she plans to cut the
          mother   out   of   the   juveniles’    lives.
          Termination of parental rights is necessary
          to further permanence for the juveniles.

    The   trial   court’s   finding   clearly   shows   the   court

considered the factors set forth in N.C.G.S. § 7B-1110.         The

finding also shows the trial court considered that respondent
                                  -8-
would continue to have contact with the children due to her

relationship with T.W.        Here, the trial court considered the

factors and made a reasoned determination that termination of

parental   rights   was   necessary      for   the   children’s   further

permanence.     “‘Although    severing    parental    ties   is   a   harsh

judicial remedy, the best interests of the children must be

considered paramount.’”      In re Shepard, 162 N.C. App. 215, 221,

591 S.E.2d 1, 5 (2004) (quoting In re Adcock, 69 N.C. App. 222,

227, 316 S.E.2d 347, 350 (1984)).        The trial court did not abuse

its discretion in terminating respondent’s parental rights.            The

trial court’s order is affirmed.



    AFFIRMED.

    Judges BRYANT and STEELMAN concur.

    Report per Rule 30(e).